Case 1:19-cv-00543-JDL Document 20 Filed 12/29/20 Page 1 of 2        PageID #: 2291




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


RANDA B.,                                    )
                                             )
      Plaintiff,                             )
                                             )
                   v.                        ) 1:19-cv-00543-JDL
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
      Defendant.                             )


          ORDER ACCEPTING THE RECOMMENDED DECISION
                   OF THE MAGISTRATE JUDGE
      Plaintiff Randa B. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that she is not disabled and denying her

application for disability insurance benefits (ECF No. 1). Pursuant to 28 U.S.C.A.

§ 636(b)(3) (West 2020) and D. Me. Local R. 16.3(a)(2), United States Magistrate

Judge John H. Rich III held a hearing on the Plaintiff’s Statement of Errors (ECF No.

12) on June 17, 2020 (ECF No. 16). The Magistrate Judge filed his Recommended

Decision with the Court on October 16, 2020 (ECF No. 17), recommending that the

Court affirm the Commissioner’s decision. The Plaintiff filed an Objection to the

Recommended Decision on October 30, 2020 (ECF No. 18). The Commissioner filed

a Response to the Plaintiff’s Objection on November 13, 2020 (ECF No. 19).

       After reviewing and considering the Magistrate Judge’s Recommended

Decision, together with the entire record, I have made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur with
Case 1:19-cv-00543-JDL Document 20 Filed 12/29/20 Page 2 of 2   PageID #: 2292




the Magistrate Judge’s conclusions as set forth in his Recommended Decision and

determine that no further proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 17) of

the Magistrate Judge is hereby ACCEPTED, and the Commissioner’s decision is

AFFIRMED.

      SO ORDERED.

      Dated this 29th day of December, 2020.

                                                    /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE




                                         2
